EXAMINER'S AMENDMENT
 
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Lampert on March 16, 2022.
The application has been amended as follows: 

First, cancel Claims 2, 9, and 11.

Second, amend Claims 1, 8, and 10 as follows:

1. (Currently Amended)  A nonwoven cellulose fiber fabric, directly manufactured from lyocell spinning solution, wherein the fabric comprises a network of substantially endless fibers, wherein the fibers are spatially homogeneously merged substantially over the entire fabric, and wherein merging positions, at which at least a part of the fibers are merged, consist of the same material as the merged fibers, wherein a merging factor of the fibers differs over substantially the entire fabric by an absolute value of not more than 20%.

8. (Currently Amended)  A method of manufacturing nonwoven cellulose fiber fabric directly from lyocell spinning solution, wherein the method comprises 
extruding the lyocell spinning solution through at least one jet with orifices supported by a gas flow into a coagulation fluid atmosphere to thereby form substantially endless fibers;

adjusting process parameters so that the fibers are homogeneously merged substantially over the entire fabric, wherein the method comprises at least one of the following features:
wherein adjusting the process parameters for adjusting merging comprises forming at least part of the merging positions after the lyocell spinning solution has left the orifices and before the lyocell spinning solution has reached the fiber support unit by triggering an interaction between lyocell spinning solution extruded through different ones of the orifices;
wherein adjusting the process parameters for adjusting merging comprises forming at least part of the merging positions after the lyocell spinning solution has reached the fiber support unit by triggering coagulation of at least part of the fibers when laying on the fiber support unit;
wherein adjusting the process parameters for adjusting merging comprises serially arranging multiple jets with orifices along a movable fiber support unit, depositing a first layer of fibers on the fiber support unit, and depositing a second layer of fibers on the first layer before coagulation of at least part of the fibers at an interface between the layers has been completed;
wherein adjusting the process parameters for adjusting merging comprises triggering formation of such an amount of merging that a substantially continuous film-shaped fabric is obtained.

10. (Currently Amended)  The method according to claim [[9]] 8, wherein the method further comprises further processing the fibers and/or the fabric in situ after collection on the 

Election/Restrictions
Claim 1 is directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(b), Claims 8, 10, and 12, directed to the process of making (i.e., Claims 8 and 10) or the process of using (i.e., Claim 12) the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 C.F.R. 1.104.  Claim 11, directed to the invention of an apparatus for making a nonwoven fabric, does not require all the limitations of the allowable product claim, and therefore has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 C.F.R. 1.142 has been rejoined, the restriction requirement as set forth between groups I, II, and IV, as set forth in the Office action mailed on May 3, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); see also M.P.E.P. § 804.01.

Allowable Subject Matter
Claims 1, 3-8, 10, 12, and 13 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chinese Patent Application Publication No. 101988219 A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789

/JEREMY R PIERCE/Primary Examiner, Art Unit 1789